DETAILED ACTION
Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive. 
The applicant argues that “With respect to the proffered assertion, the flux barriers 42 of Oh are shown in Fig. 6 of this patent. These flux barriers are not continuous, nor do they extend around an entirety of the rotor in the circumferential direction. Moreover, modifying these flux barriers so as to meet the requirements of amended independent claim 1 would alter the structure of the device described by Oh…” This argument is not persuasive because as clearly seen in Oh, flux barriers 42 are continuous and unsegmented as required by the claim.
The applicant further argues that “…the combination of Cipriani and Oh fails to teach or suggest applicants' claimed invention, i.e., "a rotor having an unsegmented laminate section continuously formed along an entirety of a circumferential direction of the rotor…”. This argument is not persuasive because both Cipriani and Oh teach this limitation. The laminate section is clearly continuous without any gaps or barriers along an entirety of the circumferential direction in the final product of Cipriani as shown in figures 2 and 5. Oh also teaches this limitations in figure 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cipriani (EP 2894767) in view of Oh et al. (US 6239526).
In re claim 1, Cipriani, in figures 1-5, discloses a synchronous reluctance motor comprising: a stator (22); and a rotor (18) having an unsegmented laminate section  continuously formed along an entirety a circumferential direction of the rotor (the rotor is clearly continuous in the shown structure along an entirety of the circumferential direction without any gaps along the cirfumference) including flux barriers (20); and a central part (in the center of the rotor) which is empty over a region extending from a center of the rotor to an interior wall of the rotor (the central part of the rotor is empty to contain the shaft); wherein the rotor is formed with a high number of poles (as seen in the figures). Cipriani does not teach unsegmented continuously formed flux barriers. Oh however teaches a similar device also having an unsegmented laminate section (41) continuously formed along an entirety a circumferential direction of the rotor, and having unsegmented continuously formed flux barriers (42). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the flux barriers of Cipriani unsegmented as taught by Oh in order to further control the flux.
In re claim 2, Cipriani, in figures 1-5, discloses that the laminate section has regions having a high conductance (19, paragraph 40) formed from iron-based material, and air-filled recesses (20, paragraph 42) forming regions having a low conductance.
In re claims 3-8, Cipriani, in figures 1-5, discloses that the rotor has at least 20 poles (19).
In re claim 9, Cipriani, in figures 1-5, discloses that the stator has a number of stator windings (28) adapted to the number of rotor poles.
In re claim 10, Cipriani, in figures 1-5, discloses that the rotor includes a hollow shaft (elements 21b form a hollow shaft to hold the impeller).
In re claim 12, Cipriani, in figures 1-5, discloses a direct drive motor (the impeller is being driven directly).
In re claim 11, Cipriani teaches the hollow shaft but does not explicitly disclose the ¾ diameter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen the claimed ratio of the hollow shaft to rotor diameter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, paragraph 19, applicant has not disclosed any criticality for the claimed limitations. In fact, the claim only requires approximate dimensions thereby suggesting that the exact ratio is not important to functionality. Also, although not explicitly discussed, the figures of Cipriani show the ratio that is approximately ¾ as claimed.
In re claim 13, Cipriani teaches the claimed motor but does not teach an axis height range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen axis height to be in the range of more than 300 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant .
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cipriani (EP 2894767) in view of Oh and Pickel (US 5540495).
In re claims 14-16, Cipriani teaches the claimed invention except for the specifics of the intended use of plastic processing along with the extruder screw. Pickel however, in figures 1-2, discloses a plastic production machine using a motor (4) to drive a shaft which turns an extruder screw (2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the device of Cipriani/Oh to drive an extruder screw as taught by Pickel to allow plastic processing. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alexander Talpalatski/Primary Examiner, Art Unit 2837